 


COLLATERAL MORTGAGE
THIS COLLATERAL MORTGAGE made this    9th    day of October, 2018.
IN PURSUANCE OF THE ENACTMENTS RESPECTING SHORT FORMS OF INDENTURES.
BETWEEN:
AQUA BOUNTY CANADA INC., a body corporate, duly incorporated under the laws of
the Province of Newfoundland and Labrador;
(hereinafter called the “Mortgagor”)
OF THE FIRST PART;
AND:
PRINCE EDWARD ISLAND CENTURY 2000 FUND INC., a body corporate, duly incorporated
by a special Act of the Prince Edward Island Legislature, with head office in
the City of Charlottetown, in Queens County, Province of Prince Edward Island
(hereinafter called the “Mortgagee”)
OF THE SECOND PART.
WHEREAS the Mortgagor is indebted to the Mortgagee;
AND WHEREAS the Mortgagee has demanded from the Mortgagor additional security
for payment to the Mortgagee on demand of all money and liabilities, whether
direct or contingent, now or hereafter owing or incurred from or by the
Mortgagor to the Mortgagee;
NOW, THEREFORE, THIS INDENTURE WITNESSETH that in consideration of the premises
and of the Mortgagee agreeing to deal with the Mortgagor in the way of its
business as a lending institution, the Mortgagor, who conveys as beneficial
owner, doth grant a Mortgage unto the Mortgagee, its successors and assigns
forever, over all and singular all the lands and premises described in the
Schedule hereto annexed and marked “A”, TOGETHER with all and every the rights,
privileges, easements, advantages and appurtenances wheresoever to the said
hereditaments belonging or in anywise pertaining or thereunto now or heretofore
holden, used, occupied or enjoyed; TO HAVE AND TO HOLD the said messuages and
tenements, lands and hereditaments and all and singular other the premises
hereinbefore granted, appointed and released or expressed and intended so to be
with their appurtenances UNTO AND TO THE USE OF the Mortgagee, its successors
and assigns forever.
The Mortgagor and the Mortgagee covenant and agree with each other that the
provisions of this Indenture added to the short form clause shall not derogate
from the Mortgagee’s rights under the long clauses in The Enactments Respecting
Short Forms of Indentures but shall be in addition thereto or in substitution
for part or parts thereof as the Mortgagee may elect and all shall have the
force of covenants.
PROVIDED THIS MORTGAGE TO BE VOID on payment by the Mortgagor on demand of all
money and liabilities, whether direct or contingent, now or hereafter owing or


 

--------------------------------------------------------------------------------

– 2 –




incurred from or by the Mortgagor, whether as principal or surety, whether alone
or jointly with any other person, and in whatever name, style or firm arising
from dealings between the Mortgagee and the Mortgagor and all interests,
damages, costs, charges and expenses which may become due or payable to the
Mortgagee or may be paid or incurred by the Mortgagee upon or in respect to the
said money and liabilities or any part thereof, all premiums of insurance upon
the buildings upon the said lands which may be paid by the Mortgagee and taxes
(the foregoing being hereinafter referred to as the “Indebtedness”), and
performance of statute labour and observance and performance of all covenants,
provisos and conditions herein contained.
IT IS UNDERSTOOD AND AGREED that these presents shall stand as continuing
security for the payment of the Indebtedness.
THIS MORTGAGE shall continue to be operative and binding and shall not be
considered satisfied or discharged notwithstanding that, at any time or times,
the account operated by the Mortgagor at the Mortgagee may be inactive and that
there may be no present indebtedness at such time or times owing by the
Mortgagor or that there may be any intermediate payments of the whole or any
part of the Indebtedness from time to time made to the Mortgagee or any
settlements of accounts effected for any other thing whatsoever done, suffered
or operated.
UPON payment by the Mortgagor of the present Indebtedness at any time owing by
the Mortgagor to the Mortgagee and upon observance and performance by the
Mortgagor of all covenants, provisions and conditions herein contained then to
be observed and performed by the Mortgagor and upon written request of the
Mortgagor delivered to the Mortgagee for a Satisfaction of Mortgage to this
Mortgage, which written request and its delivery to the Mortgagee is a condition
to be performed by the Mortgagor under this Mortgage before this Mortgage shall
be void. The Mortgagee shall at the expense of the Mortgagor execute and deliver
to the Mortgagor a Satisfaction of Mortgage to discharge this Mortgage. This
Mortgage shall stand as a continuing security for payment of the Indebtedness
until such request is so made and delivered by the Mortgagor to the Mortgagee.
AND FURTHER that the taking of this security shall not operate as a merger of
the remedies of the Mortgagee for the payment of the Indebtedness or of other
obligations or securities now or at any time hereafter held for the same or any
part thereof but that for and notwithstanding these presents and anything herein
contained the said remedies shall remain intact and be capable of enforcement
against the Mortgagor and all other persons liable in respect of the
Indebtedness and other obligations or securities in the same manner and to the
same extent as if these presents had not been executed.


 

--------------------------------------------------------------------------------

– 3 –




THE MORTGAGOR covenants with the Mortgagee that the Mortgagor will pay the
Indebtedness and will in all things abide by, observe and perform the above
proviso, that the Mortgagor has a good title in fee simple to the said lands and
that it has the right to convey the said lands to the Mortgagee and that on
default the Mortgagee shall have quiet possession of the lands free from
encumbrances and the Mortgagor will execute such further assurances of the said
lands as may be requisite, and that the Mortgagor will execute as well before as
after default; and the Mortgagor has done no act to encumber the said lands save
as aforesaid; and that the Mortgagor will pay all taxes, charges and
assessments, municipal, local, parliamentary and otherwise that may at any time
be imposed on the said lands or any part thereof, or on the Mortgagee, its
successors and assigns, on account thereof or of said redemption moneys, and
that the said lands shall stand charged with and for such payments and the
making thereof, and the Mortgagor will insure the buildings on the said lands to
their full insurable value in dollars of lawful money of Canada; and the
Mortgagor will assign and deliver up to the Mortgagee any policy or policies of
insurance now existing upon the said buildings subject to the rights of any
prior Mortgagee; and the Mortgagor doth release to the Mortgagee all its claims
upon the said lands subject to the said proviso.
PROVIDED that the Mortgagee on default of payment for at least fifteen days may
on at least four weeks’ notice enter on and lease or sell the said lands.
Provided further that on default of payment for three months’ the foregoing
power of entry, leasing and selling may be exercised by the Mortgagee without
any notice whatsoever.
THE MORTGAGOR hereby covenants and agrees with the Mortgagee that, without
prejudice to the powers under the foregoing proviso, the Mortgagee, in the event
of default by the Mortgagor in payment of the Indebtedness or any part thereof,
may sell the said lands or any part thereof by public auction or private sale
for such price as can reasonably be obtained therefor and on such terms as to
credit and otherwise and with such conditions of sale and stipulations as to
title or evidence or commencement of title or otherwise as it shall in its
discretion deem proper, and in that event of any sale on credit or for part cash
and part credit, the Mortgagee shall not be accountable for or be charged with
any moneys until actually received; and the Mortgagee may rescind or vary any
contract for sale and may buy in and re-sell the mortgaged lands or any part
thereof without being answerable for loss occasioned thereby; and no purchaser
shall be bound to inquire into the legality, regularity or propriety of any sale
or be affected by notice of any irregularity or impropriety; and no lack of
default or want of notice or other requirement or any irregularity or
impropriety of any kind shall invalidate any sale hereunder but the Mortgagee
alone shall be responsible; and the Mortgagee may sell without entering into
actual possession of the lands, and when it desires to take possession it


 

--------------------------------------------------------------------------------

– 4 –




may break locks and bolts and while in possession shall be accountable only for
moneys which are actually received by it and sales may be made from time to time
of parts of the mortgaged lands to satisfy any part of the Indebtedness, leaving
the residue thereof secured hereunder on the remaining lands or may take
proceedings to sell and may sell the said lands for part of the Indebtedness
subject to the balance of the Indebtedness not yet due at the time of the said
sale; and the Mortgagee may take sale proceedings hereunder notwithstanding that
other mortgage proceedings have been taken or are then pending; and the proceeds
of any sale hereunder may be applied firstly in payment of any costs, charges
and expenses incurred in taking, recovering or keeping possession of the said
lands or by reason of non-payment or procuring payments of the Indebtedness of
any part thereof;
THE MORTGAGOR hereby attorns to and becomes tenant of the said lands to the
Mortgagee from year to year from the date of the execution hereof during the
term of this Mortgage and any renewal or renewals thereof at a rental equivalent
to, applicable in satisfaction of, and payable at the same times as the payments
of interest hereinbefore provided to be paid, the legal relation of landlord and
tenant being hereby constituted between the Mortgagee and the Mortgagor; but it
is agreed that neither the existence of this provision nor anything done by
virtue hereof shall render the Mortgagee a mortgagee in possession or
accountable for any moneys except those actually received by it, and the
Mortgagee may on default of payment or on breach of any of the covenants in this
Mortgage contained enter upon the said lands and determine the tenancy hereby
created without notice.
PROVIDED that the Mortgagee may distrain for arrears of any part of the
Indebtedness. The Mortgagor hereby waives the right to claim exemption and
agrees that the Mortgagee shall not be limited in the amount for which it may
distrain.
THE MORTGAGOR covenants with the Mortgagee that it will keep the said lands and
buildings, fixtures and improvements thereon or hereafter brought or erected
thereon in good condition and repair according to the nature and description
thereof respectively, and that the Mortgagee may, whenever it deems it
necessary, by its surveyor or agent, enter upon and inspect the said lands and
the reasonable cost of such inspection shall be added to the Indebtedness, and
that if the Mortgagor or those claiming under it neglect to keep the said lands,
fixtures and improvements in good condition and repair or commit any act of
waste on the said lands or do anything by which the value of the said lands
shall be diminished, as to all of which the Mortgagee shall be the sole judge,
or make default as to any of the covenants or provisos herein contained, the
Indebtedness shall, at the option of the Mortgagee, forthwith become due and
payable, and in default of payment thereof the powers of entering upon and
leasing or selling hereby given may be exercised forthwith; and the Mortgagee
may make such


 

--------------------------------------------------------------------------------

– 5 –




repairs as it deems necessary and the cost thereof with interest thereon shall
be a charge upon the said lands prior to all claims thereon subsequent to these
presents.
PROVIDED that until default of payment the Mortgagor shall have quiet possession
of the said lands.
IT IS FURTHER AGREED by and between the parties hereto that the Mortgagee may at
its discretion at all times release any part or parts of the said lands or any
other security or any surety for the Indebtedness or any part thereof either
with or without any sufficient consideration therefor, without responsibility
therefor and without thereby releasing any other part of the said lands or any
person from this Mortgage or from any of the covenants herein contained and
without being accountable to the Mortgagor for the value thereof or for any
money except that actually received by the Mortgagee, it being expressly agreed
that every part or lot into which the mortgaged lands are or may hereafter be
divided does and shall stand charged with the whole of Indebtedness. PROVIDED
that no extension of time given by the Mortgagee to the Mortgagor or anyone
claiming under the Mortgagee or any other dealing by the Mortgagee with the
owner or owners of the equity of redemption of the said lands or of any part
thereof shall in any way affect or prejudice the rights of the Mortgagee against
the Mortgagor or any other person liable for the payment of the Indebtedness or
any parts thereof;
PROVIDED that no sale or other dealing by the Mortgagor with the equity of
redemption in the said lands or any part thereof shall in any way change the
liability of the Mortgagor or in any way alter the rights of the Mortgagee as
against the Mortgagor or any other person liable for payment of the Indebtedness
or any part thereof.
PROVIDED and it is hereby further agreed by and between the parties hereto that
should default be made by the Mortgagor in the observance or performance of any
of the covenants, provisos, agreements or conditions contained in any mortgage
to which this mortgage is subject, then, and in that event, the Indebtedness
shall forthwith become due and be payable at the option of the Mortgagee and all
the powers in and by this mortgage conferred shall become exercisable forthwith
without any notice.
IT IS FURTHER understood and agreed between the parties hereto that any moneys
received by the Mortgagee under and by virtue of this mortgage, whether by sale
or lease of the property mortgaged or any part thereof or otherwise, and any
moneys received by the Mortgagee under or by virtue of any other security now or
hereafter held in connection with the Indebtedness or any part thereof, may be
applied from time to time by the Mortgagee upon such part or parts of the
Indebtedness as the Mortgagee may think best.
PROVIDED that the taking of a judgment or judgments against the Mortgagor on any
of the covenants herein contained shall not operate as a merger of the said
covenants or


 

--------------------------------------------------------------------------------

– 6 –




affect the Mortgagee’s right to interest on the amount of the Indebtedness at
the rate payable by the Mortgagor to the Mortgagee, and further that any such
judgment may provide that interest thereon shall be computed at the same rate
until such judgment shall have been fully paid and satisfied.
AND it is hereby declared and agreed by and between the parties hereto that all
rights, advantages, privileges, immunities, powers and remedies hereby secured
to the Mortgagee shall be equally secured to and exercisable by its successors
and assigns; that all covenants and liabilities entered into or imposed
hereunder upon the Mortgagor shall be equally binding upon the heirs, executors,
administrators and assigns or successors and assigns of the Mortgagor as the
case may be; and that all the provisions hereof shall have effect, any statute
to the contrary notwithstanding.
Notwithstanding anything herein to the contrary, the Mortgagee shall not be
required to disburse all or any further part of any principal sum at any time or
times and the whole of any principal sum may, at the Mortgagee’s option, become
immediately due and payable:
(a)
if an event of default has occurred or an event which, with the lapse of time or
with notice and lapse of time specified herein would become an event of default,
shall have occurred and be continuing;

(b)
if, in the opinion of the Mortgagee, there has been any material adverse change
in the business, assets or financial condition of the Mortgagor;

(c)
if there is any action, proceeding or investigation pending or threatened
against the Mortgagor, which would in the opinion of the Mortgagee, if
successful, have a material adverse effect on the Mortgagor;

(d)
if there is or has been any material discrepancy or inaccuracy in any written or
oral representations, statements or information made or furnished to the
Mortgagee at any time;

(e)
if, in the opinion of the Mortgagee, any money loaned has not been, or is not
being applied for the purpose to which it was advance, or if the security
materially depreciates in value.

Any one or more of the following events shall constitute an event of default
(whether any such event of default shall be voluntary or involuntary or be
effected by operation of law or pursuant to or in compliance with any judgment,
decree or order of any court or any order, rule or regulation of any
administrative governmental body):
(a)
the failure by the Mortgagor to make any payment within fifteen (15) days after
its due date;

(b)
the failure by the Mortgagor to repay the balance outstanding of any principal
sum on its maturity date;



 

--------------------------------------------------------------------------------

– 7 –




(c)
the failure by the Mortgagor to perform or observe any of the covenants,
conditions or agreements to be performed or observed by the Mortgagor under the
terms hereof;

(d)
default by the Mortgagor hereunder, which default shall continue unremedied for
a period of fifteen (15) days after written notice thereof by the Mortgagee to
the Mortgagor;

(e)
the making of any representation or warranty by the Mortgagor in the application
or under any document or certificate furnished to the Mortgagee in connection
herewith or pursuant hereto which shall prove at any time to be materially
incorrect, as of the date made;

(f)
the making by the Mortgagor of a proposal or general assignment for the benefit
of their creditors or other acknowledgement of the Mortgagor’s insolvency;

(g)
the appointment of a receiver, receiver-manager or receiver and manager of the
Mortgagor or any part of its property or assets;

(h)
the enforceability of any execution, sequestration, judgment or any other
process of any court against the Mortgagor or the levy of a distress or
analogous process upon the Mortgagor’s property or assets or any part thereof
unless the execution, sequestration, judgment or other process, against the
Mortgagor or distress or analogous process is in good faith contested by the
Mortgagor and the Mortgagor gives adequate security to the Mortgagee to pay in
full the amount claimed;

(i)
if the Mortgagee is of the reasonable opinion that the security is in danger of
being sold or removed, except as permitted hereunder, or if the Mortgagee is of
the reasonable opinion that the security is not adequate for the purposes of
security the loan hereunder;

(j)
the failure by the Mortgagor to perform or observe any of the covenants,
conditions or agreement to be performed or observed by the Mortgagor pursuant to
any letters of offer and/or loan agreements entered into between the Mortgagor
and the Mortgagee in respect of the Indebtedness;

(k)
The occurrence of any event of default set out in the letter of offer dated July
10, 2018, from Island Investment Development Inc. to the Mortgagor.

IT IS FURTHER declared and agreed that in these presents, unless there is
something in the context inconsistent therewith, any words importing the
singular shall include the plural and words importing person shall include firms
and corporations, and these presents shall be construed accordingly.


 

--------------------------------------------------------------------------------

– 8 –




NO REMEDY conferred on the Mortgagee by this instrument or otherwise shall be
deemed exclusive of any other remedy. Each such remedy shall be cumulative and
in addition to every other remedy given hereunder or now or hereafter existing
at law or in equity and may be exercised from time to time as often as it is
deemed expedient.
IN WITNESS WHEREOF the corporate seal of the Mortgagor was hereunto affixed by
its duly authorized signing officer(s) who signed in authentication thereof on
day and year first above written.
SIGNED SEALED & ATTESTED TO
in the presence of:
 
AQUA BOUNTY CANADA INC.
 
Per:
/s/ David A. Frank
/s/ Christopher H. Martin
 
David A. Frank
Secretary, Treasurer & CFO
Witness
 



 

--------------------------------------------------------------------------------






C A N A D A
PROVINCE OF PRINCE EDWARD ISLAND


AFFIDAVIT OF SPOUSAL STATUS OR INTEREST
I, David A. Frank, of Concord, in the State of Massachusetts,
MAKE OATH AND SAY AS FOLLOWS:
1.    I am the Secretary, Treasurer & CFO of the Mortgagor named in the annexed
Indenture and am of the full age of eighteen (18) years.
2.    Aqua Bounty Canada Inc. is a resident of Canada within the meaning of the
Income Tax Act (Canada).
3.    For the purpose of this Affidavit, “Act” means the Family Law Act,
S.P.E.I. 1995, c.12; “family home” means every property in which a married
person has an interest and that is or, if the spouses are living separate and
apart, was at the time of separation ordinarily occupied by the person and his
or her spouse as their family residence; “property” means the lands described in
the Schedule to the annexed Indenture; and “spouse” means an individual who, in
respect of another person, (i) is married to the other person, or (ii) has
entered into a marriage with the other person that is voidable or void.
4.    The property is not now the subject of a Court Order, interim or
otherwise, made pursuant to the Act.
5.    The property has never been occupied by myself, my spouse or any other
person (or their spouses) who is associated with or is a shareholder of the
corporate grantor as a family home.


SWORN TO before me at Maynard,
in the State of Massachusetts, this 9th day of October, 2018.




/s/ Christopher H. Martin
 
/s/ David A. Frank
A Notary Public in and for the State of Massachusetts.
David A. Frank






--------------------------------------------------------------------------------






SCHEDULE “A”


Description for PID#1022300 to be inserted.







--------------------------------------------------------------------------------






DATED:    October    9th   , 2018
BETWEEN:
AQUA BOUNTY CANADA INC.
OF THE FIRST PART;
AND:
PRINCE EDWARD ISLAND CENTURY 2000 FUND INC.
OF THE SECOND PART.

--------------------------------------------------------------------------------

OPEN-ENDED COLLATERAL MORTGAGE

--------------------------------------------------------------------------------



STEWART McKELVEY
M10167-21 PMK/amc



